UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6808



ROBERT COOPER,

                                              Plaintiff - Appellant,

          versus


HENRY J. GAITHER; B. THOMAS; LEHRMAN W.
DOTSON, Warden; TYRONE CROWDER, Acting Chief
of Security; MARVIN REID, Major; COTTMAN,
Lieutenant; CARTER, Lieutenant; J. DAVIS,
Lieutenant; D. LANE, Lieutenant; PETERS,
Lieutenant; W. PITTMAN, Lieutenant; WILSON,
Captain; MCFARLANE, Captain; CORRECTIONAL
MEDICAL   CARE;  SUNNY  KOMOLAFE;  ZERABRUCH
TEWELDE, M.D.,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
02216-AMD)


Submitted:   November 14, 2007            Decided:   December 7, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Cooper, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Philip Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Robert Cooper appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.     Cooper v. Gaither,

No. 1:06-cv-02216-AMD (D. Md. May 3, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                              - 3 -